Citation Nr: 1131885	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-48 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Kienbock's disease of the right wrist.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 and from September 1985 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 10 percent rating for Kienbock's disease.

In June 2009, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

In a March 2003 rating decision, the RO denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement in April 2003.  The Veteran filed an appeal and in a December 2005 decision, the Board also denied the Veteran's claim for entitlement to individual unemployability.  The Veteran did not file an appeal and the Board's decision became final.  In his recent September 2009 notice of disagreement, the Veteran indicated that he was appealing the evaluation for his right wrist disability and the denial of his claim for a total disability rating based on individual unemployability (TDIU).  In an October 2009 letter, the RO informed the Veteran that his claim for entitlement to a TDIU was not properly on appeal because he had not timely appealed the Board's December 2005 denial.  

The Board notes that in October 2010, February 2011 and April 2011, the Veteran submitted additional medical evidence, pertinent to the right wrist disability claim, which has not yet been considered by the RO.  However, the RO will have the opportunity to review the evidence while the claim is on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected right wrist disability (Kienbock's disease) was conducted in July 2009.  There is evidence that the Veteran's disability has worsened since that time.  See August 2009 and October 2010 statements from the Veteran's physician, S. Smith, MD.  In his October 2010 statement, Dr. Smith opined that the wrist disability had worsened since the last visit.

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his right wrist disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In an October 2010 statement, the Veteran claimed entitlement to a total rating for compensation purposes based on individual unemployability.  The United States Court of Appeals for Veterans claims has held that TDIU is an element of all appeals for higher initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  .  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  VA has not yet obtained such an examination.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2010).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) (2010), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected right wrist disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities together prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (left wrist disability, tinnitus, mood disorder with depressive features, Keinbock's disease, fracture of the right fifth finger, and bilateral hearing loss) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b). 

7.  If the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



